Judgment reversed and new trial granted, with costs to abide the event. The trial court erred in refusing to permit plaintiff to testify fully with respect to the circumstances surrounding her signing of the release in question. The person who procured the release from plaintiff, having witnessed it and taken her “ Acknowledgment Under Oath ”, was sufficiently identified by the release itself, together with her testimony, to have warranted the admissibility of conversations she had with him at the time she signed the release. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.